Ellsworth, J.
It appears that in 1848 the legislature of this state authorized the New Haven and Northampton Company to construct a branch railroad through certain parts of Farmington, Burlington,and Collinsville, and if found necessary, take any public highway, “provided that the highway so changed or altered should be put in as good repair as it was at the time of changing or altering it.” In order that there might be an early settlement of any question which should arise, the superior court was authorized to appoint a committee who should act definitively and finally in the premises. In 1848 this railroad company appropriated a portion of the highway in the town of Burlington to the use of the railroad, and then repaired the old road and left it, as they claimed, in as good repair as it was before, and the old road thereafter continued to be used by the public, but not without complaint from time to time from the town of Burlington, that the road was not made as good as it was before.
In 1850 the town renewed their complaint to the railroad company that the road was out of repair, when the company went forward and repaired it; and in order that there might be no further controversy between the parties, as it was the duty of the company to put any road altered by them into *56good repair, but not after that to keep it in repair, it was agreed between the town on the one part, who were represented by the selectmen, and the company on the other part, represented by a committee, that the company should pay the town $100, and the town would receive the highway as it then stood, and thereafter keep it in repair, and no further claim should be made upon the company. The $100 was paid to the selectmen and they put it into the town treasury, and the town have used it as their own. This proceeding was regularly reported to the town at its next annual meeting and no dissent expressed.
To the validity of this settlement the town of Burlington object that their selectmen had no power to bind the town. 'We are all satisfied that the selectmen had the power. Selectmen are the general supervisors of highways in their respective towns. It is made their special duty to see that they are properly made, and when necessary duly repaired, and they may make contracts necessary for these purposes, and decide when the contracts are satisfactorily executed. But this is the same thing in substance as has been done in this instance, neither more nor less. The corporation were bound to make the road as good as it was before it was changed. They attempted to do it, and claimed they had done it. The selectmen agreed to be satisfied with what the corporation had done, if they would add $100, which would be satisfactory to the town. We think this should be obligatory.
Besides, were it necessary we should hold that when the selectmen, in their annual report to the town, laid the matter before the town and informed them that the $100 had been received and paid into their treasury, and the town expressed no dissent or dissatisfaction, they ought not now to complain, certainly not in a court of equity. The proceedings of the selectmen have been fully ratified, if that be important in sustaining the arrangement. The bill must be dismissed.
In this opinion the other judges concurred.
Bill to be dismissed.